Citation Nr: 1826542	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 6, 2011, and in excess of 20 percent after December 1, 2011, for a service-connected left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent prior to June 15, 2011, and in excess of 30 percent, thereafter, for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to March 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board notes that the Veteran had surgery on his left shoulder on September 6, 2011, and received a temporary 100 percent rating of his disability until November 30, 2011.  That period is not on appeal.  In the same decision, the Veteran was granted an increased rating effective June 15, 2011, of 30 percent for his bilateral pes planus and an increased rating effective December 1, 2011, for his left shoulder disability.

The issues of an increased rating for a left shoulder disability beginning December 1, 2011 and an increased rating for bilateral pes planus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period ending September 5, 2011, the Veteran's left shoulder disability was manifested by pain, limitation of motion, weakness, and guarding of movement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior September 6, 2011, for the service connected left shoulder disability are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.159 (2012), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

The Veteran seeks an increased rating for his service-connected left shoulder disability.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veteran has been awarded a 10 percent rating for traumatic arthritis under this provision.

The Board notes that for the period prior to September 6, 2011, the evidence does not show that the Veteran's disability is manifested by ankylosis of scapulohumeral articulation or other impairment of the clavicle or scapula.  Thus, diagnostic codes 5200 and 5203 are not for application.

Under the formula for rating shoulder and arm disorders, a 20 percent evaluation is assigned where there is limitation of the motion of the arm at shoulder level or minor limitation of the arm midway between the side and shoulder; recurrent, infrequent episodes of dislocation at the scapulohumeral joint with guarding of movement only at shoulder level; minor, frequent recurrent episodes of dislocation at the scapulohumeral joint with guarding of all arm movement; or moderate or minor, marked malunion deformity.  38 C.F.R. § 4.71a, DCs 5201, 5202.  A 30 percent evaluation is warranted where there is major limitation of the arm midway between the side and shoulder; minor limitation of the arm to 25 degrees from the side; or major, frequent recurrent episodes of dislocation at the scapulohumeral joint with guarding of all arm movement.  Id.

A 40 percent evaluation is warranted where there is major limitation of the arm to 25 degrees from the side or minor fiborous union of the humerus.  Id.  A 50 percent evaluation is warranted where there is major fiborous union or minor nonunion of the humerus.  38 C.F.R. § 4.71a, DCs 5202.  A 60 percent evaluation is warranted where there is major nonunion of the humerus.  Id.  A 70 percent evaluation is warranted where there is minor loss of the humeral head; and an 80 percent evaluation is warranted where that loss is major.  Id.

The Veteran has reported constant pain associated with his left shoulder disability, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  A VA examiner reported in September 2009 that the Veteran had flexion limited to 160 degrees, abduction limited to 150 degrees, external rotation limited to 70 degrees, and internal rotation limited to 90 degrees.  There was objective evidence of pain at 160 degrees of flexion, 150 degrees abduction, and 60 degrees external rotation.  Guarding of movement was noted, but there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  The Veteran was additionally limited on repetitive testing by pain which had a major functional impact; but no additional range of motion was lost due to fatigue, weakness, or lack of endurance nor was incoordination present.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain itself does not constitute functional loss).

The Veteran reported weakness, stiffness, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, pain, dislocation in the past, and feelings of imminent dislocation.  He described flare-ups triggered by physical activity and cold and damp weather which were alleviated by rest.  His functional impairment during flare-ups was described as an inability to lift even 7 pounds or to perform repetitive shoulder activities comfortably and limitation of motion of the joint such as discomfort moving arms overhead and feeling like the shoulder would dislocate when moving arms behind him.  The Veteran was not receiving treatment for his condition and denied incapacitating episodes within the previous year.  Functional loss was described as limitation in the ability to lift and to use the left shoulder for repetitive activities.
 
At a September 2010 VA examination, the Veteran had flexion limited to 120 degrees, abduction limited to 110 degrees, and internal and external rotation limited to 60 degrees.  There was objective evidence of pain at 100 degrees of flexion, 90 degrees abduction, and 60 degrees of internal and external rotation.  Weakness, tenderness and guarding of movement were noted, but there were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, or subluxation.  The Veteran was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran reported weakness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  The Veteran recounted that flare-ups occur up to three times per day for an hour, were triggered by physical activity, and alleviated by rest and ibuprofen.  He reported limitation of motion of the joint when lifting and writing.  The Veteran was not receiving treatment for his condition and denied incapacitating episodes within the previous year.  The examiner noted that the Veteran had lifting limitation of 35 pounds at work and difficulty with repetitive ROM.

A February 2011 surgical consult documented the Veteran's reports of increased pain and subluxation.  The Veteran reported feeling that the shoulder "pop[ped] out of joint at least once every two to four weeks."  On examination, the Veteran was found to have excellent supraspinatus strength and full range of motion though he was very tender directly over the anterior aspect of the shoulder.  An MRI and EMG of the shoulder were ordered.  The MRI was reported to be positive for previously known degenerative changes due to the Veteran's in-service surgery.

Based on the foregoing facts, the Veteran's left shoulder disability most closely approximated a 10 percent rating due to limitation of and pain on motion before September 6, 2011.  A 20 percent rating would require marked deformity of the humerus with malunion or limitation of motion of the arm at shoulder level.  38 C.F.R. § 4.71, DCs 5201, 5202.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ORDER

A rating in excess of 10 percent prior September 6, 2011, for the service connected left shoulder disability is denied.


REMAND

The issue of whether the Veteran is entitled to a rating higher than 20 percent for his left shoulder disability for the period beginning December 1, 2011, is remanded for further development. The issue of entitlement to an increased rating for bilateral pes planus is also remanded for further development.

The Veteran was last examined for these disabilities in September 2010 and a current examination is needed to assess the present severity of his disability.  An updated examination should be conducted.

While on remand, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA and private treatment records for the left shoulder disability and bilateral pes planus.

2.  Schedule the Veteran for appropriate examinations for a report on the current severity of his disabilities.  The examiner is also asked to address the Veteran's lay statements regarding pain and functional loss.  All opinions are to be supported by explanatory rationale.

3.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


